          Case 3:19-cv-00290-EMC Document 99 Filed 01/28/21 Page 1 of 6



 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
 7
                        SAN FRANCISCO-OAKLAND DIVISION
 8
 9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,                Case No. 19-CV-00290-EMC
11                Plaintiffs,                 JOINT CASE MANAGEMENT
12                                            STATEMENT
            v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                Defendants.
16
17         Pursuant to the Court’s order of September 17, 2020 (ECF No. 76), the
18   parties jointly submit this case management statement to address the status of
19   searches and processing of records by the Department of Justice’s Office of
20   Information Policy (“OIP”), the Federal Bureau of Investigation (“FBI”), the State
21   Department (“State”), the Department of Homeland Security’s Office of
22   Intelligence & Analysis (“I&A”), and the DHS Privacy Office (“DHS”).
23   Defendants’ Status
24         I.    OIP
25         OIP has completed its productions, with the exception of records pending
26   consultation with other Department components and Executive Branch
27   agencies. OIP will be issuing additional responses once these consultations are
28
                                               1
                                    JOINT STATUS REPORT
                                   CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 99 Filed 01/28/21 Page 2 of 6



 1   completed.
 2         II.    FBI
 3         The FBI issued its 15th release on December 30, 2020. The FBI is
 4   processing approximately 260 pages for this month and anticipates releasing non-
 5   exempt information on or about January 29, 2021. Approximately 760 pages
 6   remain to be processed following that release. Due to COVID-19 work
 7   disruptions, the FBI’s Record/Information Dissemination Section (“RIDS”) has
 8   experienced a reduction of approximately 50% of in-person staff, which has
 9   resulted in a reduction of the standard processing rate.
10         III.   State Department
11         State previously reported that it anticipated resuming production on
12   December 30 but that unforeseen developments related to the pandemic had
13   hindered its ability to carry out its plan to transfer the unclassified, potentially
14   responsive documents in this case from a classified system to an unclassified
15   system. For the aforementioned reasons, State was unable to make the production
16   on December 30 and advised Plaintiffs that it would make the production by
17   January 13. State made the production on January 13, informing Plaintiffs that
18   eight additional responsive records had been processed and all had been withheld
19   in full. State is endeavoring to make its next production by February 24, and will
20   endeavor to make productions every six weeks thereafter. However, State has
21   continued to experience technical difficulties transferring the potentially
22   responsive documents into the review platform on the unclassified system. State
23   will confer with Plaintiffs in advance of the February 24 deadline in the event that
24   it determines it cannot make the scheduled production. State requests the
25   opportunity to provide additional background about its processing capabilities
26   before the Court enters any specific relief.
27         IV.    DHS Privacy Office
28         Regarding Part 1 of Plaintiff’s request, on September 30, 2020, DHS sent the
                                                    2
                                      JOINT STATUS REPORT
                                     CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 99 Filed 01/28/21 Page 3 of 6



 1   Office of Policy a revised tasking to conduct a targeted search using the
 2   keywords/filters suggested by Plaintiff for this search tasking: “social media AND
 3   (collect* OR monitor* OR search)” and the date range of May 1, 2015 through
 4   September 8, 2020. This search is now complete and has resulted in 659 pages.
 5           For Parts 2, 3, and 5 of Plaintiff’s request, DHS tasked OCIO to conduct a
 6   search on October 1, 2020, using the date parameters January 1, 2018 through
 7   January 14, 2020 and the keywords/filters: (1) (Purchase or subscription or
 8   acquisition or payment or agreement) AND (Product or service) AND
 9   (Immigration Benefits or immigration enforcement or border screening or
10   transportation screening or criminal conduct) AND (social media AND collect*)
11   AND (monitor OR search) and (2) social media AND investigat* AND (risk or
12   illegal or enforce* or target* or predict* or algorithm* or vetting). DHS continues
13   to work on ingesting the data resulted from the OCIO search in 10 GB increments.
14   DHS has ingested the first 10 GB and reports that it has located responsive records.
15   DHS has ingested the second and third parts into FOIAXpress and these parts are
16   still being reviewed for responsiveness. DHS is currently in the process on
17   ingesting part 4 of 38 parts into FOIAXpress. DHS will not know the total number
18   of pages until it completes the process of ingesting all 38 parts into FOIAXpress.
19           V.    DHS I&A
20           I&A has completed its processing of records and made its final production to
21   Plaintiffs on January 4, 2021, through counsel.
22           VI.   ICE, CBP, and USCIS
23           Pursuant to the schedule entered by the Court on January 13, 2021, ICE,
24   CBP, and USCIS will file their motion for summary judgment as to the adequacy
25   of their search for records and application of FOIA exemptions today, January 28,
26   2021.
27   Plaintiffs’ Report
28           1. DHS Privacy
                                                3
                                     JOINT STATUS REPORT
                                    CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 99 Filed 01/28/21 Page 4 of 6



 1         As Plaintiffs set forth in previous status reports, DHS Privacy has
 2   chronically delayed its processing of the FOIA request and has entirely failed to
 3   produce records in accordance with its FOIA obligations. See, e.g., ECF Nos. 91,
 4   87, 80, 79. The Court previously ordered DHS Privacy to “commence the search,
 5   processing, and production of records responsive to the Request by October 2,
 6   2020.” ECF No. 77. To date, however, DHS Privacy still has not produced a single
 7   page of responsive material, despite having completed a search that yielded
 8   responsive records. Nor does DHS Privacy even have an anticipated production
 9   schedule for the remaining parts of the search it was directed to conduct nearly
10   four months ago.
11         These continued delays are unexplained and wholly at odds with FOIA’s
12   clear command to make records “promptly available.” See 5 U.S.C. §
13   552(a)(3)(A); see also Long v. IRS, 693 F.2d 907, 910 (9th Cir. 1982) (concluding
14   that an agency’s unreasonable delay in disclosing documents violated the FOIA
15   and that “courts have a duty to prevent these abuses”). Plaintiffs respectfully renew
16   their request that DHS Privacy be required to process responsive records without
17   further delay. Plaintiffs also renew their request that DHS Privacy be directed to
18   complete its production by a date certain—April 30, 2021—so that Plaintiffs may
19   seek any necessary further relief from the Court regarding DHS Privacy’s search
20   and production of records.
21         2. State Department
22         The State Department also lags well behind other Defendants in resuming
23   processing of the FOIA request. Plaintiffs understand that the pandemic has
24   imposed constraints on work environments nationwide, and Plaintiffs will confer
25   with the State Department to the extent necessary. However, Plaintiffs again note
26   that the State Department has not even set forth an anticipated production schedule
27   for responsive records. Other agencies, including other Defendants herein, have
28   demonstrated the ability to devise contingency plans and continue FOIA-related
                                                4
                                     JOINT STATUS REPORT
                                    CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 99 Filed 01/28/21 Page 5 of 6



 1   operations notwithstanding the pandemic. More than ten months into the
 2   pandemic, the State Department must do the same.
 3         Plaintiffs therefore respectfully request that the State Department be directed
 4   to expedite the processing of responsive records and complete its production by
 5   April 30, 2021.
 6         Next Steps
 7         Plaintiffs have requested specific relief as set forth above.
 8         The parties jointly propose filing a further joint status report in 30 days.
 9                                           Respectfully submitted,
10   DATED: January 28, 2021                /s/Matthew Cagle                      s
11                                          Matthew Cagle
                                            American Civil Liberties Union Foundation
12                                             of Northern California
13                                          39 Drumm Street
                                            San Francisco, CA 94111
14                                          Telephone: 415-621-2493
15                                          mcagle@aclunc.org

16                                          Hugh Handeyside
17                                          American Civil Liberties Union Foundation
                                            125 Broad Street, 18th Floor
18                                          New York, NY 10004
19                                          Telephone: 212-549-2500
                                            hhandeyside@aclu.org
20
21                                          Attorneys for Plaintiffs
22
23                                          BRIAN M. BOYNTON
                                            Acting Assistant Attorney General
24
                                            ELIZABETH J. SHAPIRO (D.C. Bar No.
25                                          418925)
                                            Deputy Branch Director
26
                                            /s/Michael J. Gerardi
27                                          MICHAEL J. GERARDI
                                            Trial Attorney
28                                          U.S. Department of Justice,
                                                 5
                                     JOINT STATUS REPORT
                                    CASE NO. 19-CV-00290-EMC
     Case 3:19-cv-00290-EMC Document 99 Filed 01/28/21 Page 6 of 6


                                  Civil Division, Federal Programs Branch
 1                                1100 L Street, NW
                                  Washington, D.C. 20005
 2                                Telephone: (202) 514-9237
                                  elizabeth.tulis@usdoj.gov
 3
                                  Attorneys for Defendants
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      6
                            JOINT STATUS REPORT
                           CASE NO. 19-CV-00290-EMC
